 

Exhibit 10.3

 



SECOND AMENDMENT TO DEVELOPMENT AGREEMENT

 

THIS SECOND AMENDMENT TO DEVELOPMENT AGREEMENT (this “Amendment”) is entered
into as of this 24th day of September, 2019, by and between IIP-MA 1 LLC, a
Delaware limited liability company (“Landlord”), PharmaCannis Massachusetts
Inc., a Massachusetts corporation (“Tenant”), and IIP Operating Partnership, LP,
a Delaware limited partnership (“Parent Company”).

 

RECITALS

 

A. WHEREAS, Landlord, Tenant and Parent Company are parties to that certain
Development Agreement dated May 31, 2018, as amended (as so amended, the
“Existing Development Agreement”), providing for Tenant’s construction and
development of certain industrial and greenhouse Improvements on the Land and
for Landlord’s payment or reimbursement to Tenant for the costs of completing
the Improvements up to the Construction Contribution Amount, subject to and in
accordance with the terms of the Existing Development Agreement and the Lease,
for the property located at 465 Hopping Brook Road, Holliston, Massachusetts
01746;

 

B. WHEREAS, concurrently with the execution of this Amendment, Tenant and
Landlord shall execute an amendment to the Lease; and

 

C. WHEREAS, Landlord, Tenant and Parent Company desire to modify and amend the
Existing Development Agreement only in the respects and on the conditions
hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord, Tenant and Parent Company, in consideration of the
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, agree as follows:

 

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Development Agreement unless otherwise
defined herein. The Existing Development Agreement, as amended by this
Amendment, is referred to collectively herein as the “Development Agreement.”
From and after the date hereof, the term “Development Agreement,” as used in the
Existing Development Agreement and Lease, shall mean the Existing Development
Agreement, as amended by this Amendment.

 

2. Definitions. “Construction Contribution Amount” is hereby amended and
restated in its entirety as follows:

 

““Construction Contribution Amount” shall mean an amount not to exceed
Twenty-Three Million Five Hundred Thousand Dollars ($23,500,000).”

 

3. General Requirements. The second sentence of Section 2.2 is hereby amended
and restated in its entirety as follows:

 



 

 

 

“Without limiting the foregoing, Tenant shall use commercially reasonable and
diligent efforts to cause the Completion Date to occur no later than March 31,
2020, provided that the Completion Date shall be subject to a day-for-day
extension for any actual delays resulting from events of force majeure beyond
the reasonable control of Tenant.”

 

4. No Default. Each of Tenant and Landlord represents, warrants and covenants
that, to the best of its knowledge, Landlord and Tenant are not in default of
any of their respective obligations under the Existing Development Agreement and
no event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.

 

5. Effect of Amendment. Except as modified by this Amendment, the Existing
Development Agreement and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Development Agreement, the terms herein contained
shall supersede and control the obligations and liabilities of the parties.

 

6. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Development Agreement restricting assignment or subletting.

 

7. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof.

 

8. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

 

9. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



2 

 



 

IN WITNESS WHEREOF, Landlord, Tenant and Parent Company have executed this
Amendment as of the date and year first above written.

 

LANDLORD:

 

IIP-MA 1 LLC

 

 



By: /s/ Catherine Hastings   Name: Catherine Hastings   Title: CFO, CAO &
Treasurer  



 

 

TENANT:

 

PHARMACANNIS MASSACHUSETTS, INC.

 

 



By: /s/ Brett Novey   Name: Brett Novey   Title: CEO  

 

 

PARENT COMPANY:

 

IIP OPERATING PARTNERSHIP, LP

 

 



By: /s/ Catherine Hastings   Name: Catherine Hastings   Title: CFO, CAO &
Treasurer  



 



 

